                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     KALVIN N. CRAVEN,                                    Case No. 20-cv-01933-SI
                                   8                     Petitioner,                          ORDER DENYING PETITIONER’S
                                                                                              MOTION TO AMEND PETITION AND
                                   9              v.                                          DIRECTING PETITIONER TO
                                                                                              NOTIFY THE COURT BY MAY 14,
                                  10     JIM ROBERTSON,                                       2021 IF HE FILED A NEW STATE
                                                                                              COURT HABEAS PETITION
                                  11                     Respondent.
                                                                                              Re: Dkt. Nos. 28, 30
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          On March 19, 2020, petitioner Kalvin Craven filed a timely, exhausted habeas petition

                                  15   asserting three claims: (1) the trial court’s evidentiary ruling admitting videos from Craven’s cell

                                  16   phone violated his due process rights; (2) the trial court violated his constitutional rights by engaging

                                  17   in “ex parte” communications with jurors during deliberations and by failing to answer a jury

                                  18   question about a sentence enhancement allegation; and (3) ineffective assistance of counsel when

                                  19   counsel failed to move to suppress videos obtained from Craven’s cell phone without a warrant.

                                  20   The Court issued an Order to Show cause on April 14, 2020, and respondent filed an answer

                                  21   addressing petitioner’s claims on July 17, 2020. 1 Dkt. Nos. 7 & 12.

                                  22          On March 12, March 23, and March 24, 2021, petitioner’s counsel filed motions seeking to

                                  23   amend the petition to assert a number of new, unexhausted claims alleging ineffective assistance of

                                  24   counsel and cumulative error. Dkt. Nos. 28-30. In an order filed March 25, 2021, the Court directed

                                  25

                                  26
                                              1   In several recent filings, petitioner’s counsel has asserted that respondent “has failed
                                       adequately to admit or deny the factual allegations alleged in support of Petitioner’s claims for relief,
                                  27   but has instead made only a general denial of all matters not ‘expressly admitted’ by the answer.”
                                       Dkt. No. 27 at 1; see also Dkt. No. 28 at 2. However, respondent’s answer filed at Dkt. No. 12 is a
                                  28   substantive response to the three claims asserted in the petition.
                                   1   respondent to file a response to these filings. Dkt. No. 31. 2 On April 12, 2021, respondent filed an

                                   2   opposition to petitioner’s request to amend the petition.

                                   3           Petitioner concedes that the new claims he wishes to add to the petition have not been

                                   4   exhausted in state court. Dkt. No. 29 at 1. This admission dooms petitioner’s request to amend the

                                   5   petition. Prisoners in state custody who wish to challenge collaterally in federal habeas proceedings

                                   6   either the fact or length of their confinement are first required to exhaust state judicial remedies,

                                   7   either on direct appeal or through collateral proceedings, by presenting the highest state court

                                   8   available with a fair opportunity to rule on the merits of each and every claim they seek to raise in

                                   9   federal court. See 28 U.S.C. § 2254(b), (c); Rose v. Lundy, 455 U.S. 509, 515-16 (1982). Thus,

                                  10   “[b]efore a federal court may grant habeas relief to a state prisoner, the prisoner must exhaust his

                                  11   remedies in state court.” O’Sullivan v. Boerckel, 526 U.S. 838, 842 (1999); Rose v. Palmateer, 395
                                  12   F.3d 1108, 1110 (9th Cir. 2005) (“Pursuant to 28 U.S.C. § 2254(b)(1)(A), a federal court may not
Northern District of California
 United States District Court




                                  13   consider the merits of [petitioner’s] claim unless he has exhausted all available state court

                                  14   remedies”). Because the Court cannot consider unexhausted claims, amendment of the petition

                                  15   would be futile, and thus the Court DENIES petitioner’s motion to amend the petition.

                                  16          Respondent states in the opposition that petitioner could file a new state habeas petition to

                                  17   exhaust the new claims. Dkt. No. 32 at 3-4. Respondent states that if a state habeas petition was

                                  18   filed before April 28, 2021, the federal habeas petition would be tolled; if petitioner files a new state

                                  19   habeas petition on or after April 28, 2021, the new claims would be untimely unless they relate back

                                  20   to the original timely claims. Respondent also notes that if any such state habeas petition was filed,

                                  21   the state court might find that a new state habeas petition was untimely, successive, or otherwise

                                  22   procedurally defective.3

                                  23          Accordingly, the Court DENIES petitioner’s motion to amend the petition. If petitioner

                                  24

                                  25
                                              2  As the Court noted in that order, one of the proposed “new” claims – that trial counsel was
                                       ineffective for failing to file a motion to suppress the cell phone videos – is not a new claim and has
                                  26   already been briefed by the parties.

                                  27
                                              3 It appears from petitioner’s filings that counsel was told by a California Supreme Court
                                       clerk that petitioner’s state court cases had been closed and that nothing could be filed in the
                                  28   Supreme Court. Dkt. No. 30 at 2. However, it is not clear that petitioner’s counsel sought to file a
                                       new state court habeas petition, as opposed to seeking to file in the closed cases.
                                                                                         2
                                   1   has filed a new state habeas petition, petitioner shall notify the Court no later than May 14,

                                   2   2021, and shall attach a copy of the state habeas petition. If petitioner has not filed a new state

                                   3   habeas petition, the Court will rule on the pending petition.

                                   4

                                   5          IT IS SO ORDERED.

                                   6

                                   7   Dated: May 4, 2021                            ______________________________________
                                                                                       SUSAN ILLSTON
                                   8                                                   United States District Judge
                                   9

                                  10

                                  11
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         3
